Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claims filed on 17 February 2021.
Claims 1, 2, 4, and 5 have been amended. 
Claim 1-12 are currently pending and have been examined.


Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 and 35 U.S.C. 101, set forth in this Office action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because The abstract is over 150 words in length and is not written in narrative form.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 10; 4, 6-7, 11; and 5, 8-9, 12 are rejected under 35 USC § 101
Claims 1-3, 10; 4, 6-7, 11; and 5, 8-9, 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites select first recommended items from a group of items, the first recommended items including an item that corresponds to a highest first value, the first value representing a probability that a user takes interest in a corresponding item; calculate, for each item in the group of items, a serendipity index value by using a product of the first value and second value, the second value being obtained by subtracting the first value from a value of 1; select second recommended items from the group of items, the second recommended items including an item that has a highest calculated serendipity index value; mix the first recommended items and the second recommended items in accordance with a first mixing ratio, and form  group of recommended items to be presented to the user; present the group of recommended items to the user in a manner operable by the user; calculate, based on a user operation with respect to the group of recommended items, a level of interest indicating degree of satisfaction of the user with respect to the group of recommended items; calculate, based on the level of interest, a second mixing ratio of the first recommended items, the second mixing ratio being used for forming a next group of recommended items, and vary the first mixing ratio to the second mixing ratio; form the next group of recommended items in accordance with the second mixing ratio; and present the next group recommended items to the user. Therefore, the claim is directed to 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): a memory, a user interface device; and a hardware processor coupled to the memory and the user interface device. These additional elements merely includes instructions to implement the abstract idea on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely includes instructions to implement the abstract idea on a computer. Accordingly, claim 1 is ineligible.
Dependent claim 2-3 merely further limit the abstract idea and are thereby considered to be ineligible. Moreover, claims 2-3 recite mathematical relationships to implement the item recommendations. Mathematical relationships are also considered to be abstract.
Dependent claim 10 further recites the additional element of a database. This additional element merely applies the abstract idea to a technological environment, which does not render the claim as being integrated into an abstract idea, nor does it render the claim as being significantly more than the abstract idea. Claim 10 further limits the abstract idea and is thereby considered to be ineligible. Claim 10 also recites a mathematical relationship to implement the item recommendations. Mathematical relationships are also considered to be abstract.
 are parallel in nature to claims 1-3 and 10. Accordingly claims 4, 6-7, 11; and 5, 8-9, 12 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Response to Arguments
Applicant's arguments filed 17 February 2021, with respect to the Specification, particularly the abstract have been fully considered but are not persuasive. The abstract submitted on 02 September 2020 is over the 150 word limit. It is also not narrative in nature. The abstract is only a single sentence and mirrors the independent claims and includes phraseology often used in patent claims. The abstract is limited to a single paragraph and not to a single sentence. It should be a narrative of the disclosure as a whole and not to just one embodiment described by the specification. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract as currently written is not narrative, does not describe the disclosure as a whole, nor does it assist readers in deciding whether there is a need for consulting the full patent text for details. Therefore, the Examiner is maintain the objection against the abstract of the applicant’s specification.
Applicant's arguments filed 17 February 2021, with respect to 35 USC § 112, have been fully considered and are withdrawn due to the newly filed amendments. 
Applicant's arguments filed 17 February 2021, with respect to 35 USC § 101, have been fully considered but they are not persuasive. With regard to claims 1-12, the applicant argues that the claims are directed to a practical application because the claims as currently written are directed to an unconventional practical way of providing a recommendation to a user, and which can lower a risk of user deflection by preventing successive presentation groups of recommended items that are disappointing to the user. 
In response to the argument of claims 1-12, the Examiner respectfully disagrees. The examiner agrees there is a benefit to the invention as claimed. However, this benefit is an an additional element (or combination of elements) may have integrated the exception into a practical application: 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The additional elements of the memory, user interface, hardware processor, and database do not improve the functioning of a computer, or an improvement to other technology or technical field. The additional elements generally link the judicial exception (i.e. abstract idea) to a particular technological environment. Generally linking a judicial exception to a particular technological environment does not integrate the judicial exception into a practical application, nor does it render a claim as being significantly more than the abstract idea. Therefore, the Examiner maintains that claims 1-12 are not integrated into a practical application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brave et al. (US 2009/0037355 A1): discloses context-based content recommendations. The application presents related pages of a search. The pages re provided by the past experience of peers and serendipitous discovery is enabled. 
Grigorik et al. (US 2009/0164408 A1): discloses delivering online content for a user by utilizing clustering and artificial intelligence techniques.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RESHA DESAI/Primary Examiner, Art Unit 3625